

117 HR 1836 IH: Guard and Reserve GI Bill Parity Act of 2021
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1836IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Levin of California (for himself, Mr. Takano, Mr. Palazzo, Ms. Mace, Mr. Ryan, Mr. Pappas, and Mr. Sablan) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that the time during which members of the Armed Forces serve on active duty for training qualifies for educational assistance under the Post-9/11 Educational Assistance Program of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Guard and Reserve GI Bill Parity Act of 2021.2.Addition of other duty statuses to qualify for Post-9/11 Educational Assistance Program(a)Qualifying dutySection 3311(b) of title 38, United States Code, is amended—(1)by striking (including each place it appears and inserting (including other qualifying duty and;(2)by striking (excluding each place it appears and inserting (including other qualifying duty but excluding; and(3)in paragraph (2)(A), by inserting or other qualifying duty after active duty.(b)Other qualifying duty definedSection 3301 of such title is amended—(1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and(2)by inserting after paragraph (2) the following new paragraph (3):(3)The term other qualifying duty means the following:(A)Duty under section 502 of title 32.(B)Duty for which a member is eligible to receive pay under section 204, 206, or 372 of title 37..(c)Effective dateThe amendments made by this section shall take effect on August 1, 2022, and shall apply with respect to—(1)academic years beginning on or after August 1, 2022; and(2)service performed before, on, or after the date of the enactment of this Act. 3.Simplification of eligibility criteria for Department of Veterans Affairs Post-9/11 Educational Assistance(a)In generalParagraph (1) of section 3301 of title 38, United States Code, is amended to read as follows:(1)The term active duty has the meanings as follows (subject to the limitations specified in sections 3002(6) and 3311(b)):(A)Active duty as described in section 101(21)(A) of this title.(B)Active duty for training as described in section 101(22)(A), (C), and (E) of this title.(C)Active duty as defined in section 101(12) of title 32.(D)Full-time National Guard duty as defined in section 101(19) of title 32..(b)Effective dateThe amendment made by subsection (a) shall take effect on August 1, 2022, and shall apply with respect to—(1)academic years beginning on or after August 1, 2022; and(2)service performed before, on, or after the date of the enactment of this Act. 